Title: From John Adams to Hosea Howard, 23 June 1798
From: Adams, John
To: Howard, Hosea,Knight, Daniel W.



To the Officers of the County of Oneida in the Regiment of Militia, commanded by Coll: Howard
GentlemenPhiladelpa June 23d: 1798—

I thank you for your address, presented to me, by your Representative in Congress Mr: Cochran—
It is very true, that our evolutionary contest, acquainted us with our strength, and convinced us, that nothing less, than our Independence, could save this Country from a condition of existence, disgraceful and degraded below the Character of Freemen—But we should remember for our consolation, that three and twenty years have passed away, since the beginning of that Contest—that the number of our Men, is now at least double, and that our Resources are augmented, in a still greater proportion, that we have now officers in abundance, of Science, experience, and tried Bravery—that the greatest maratime, and commercial Nation on the Globe, could scarcely by searching through all Europe find transports enough, to convey to this Country, those Armies, which were then unable to Subdue us. Is it possible, there can be an unnatural monster in America, an Advocate, for Servitude and Submission to a french Executive directory?—

John Adams